DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on September 10, 2019 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BAI (U.S. Patent Application Publication # 2019/0356555 A1).
claims 1, 8, and 15, Bai teaches and discloses a system and method, comprising: receiving architecture information for a plurality of microservices, the architecture information comprising one or more design parameters for one or more of the plurality of microservices (abstract; [0023]; [0026]; teaches receiving microservice architecture design for one of a plurality of microservices); 
generating, by a processing device ([0027]; figure 18), in view of a machine learning model, a deployment configuration for the architecture instructions, wherein the deployment configuration comprises one or more deployment parameters in view of the one or more design parameters ([0023]; [0024]; [0026]; [0032]; teaches generating a deployment configuration in view of a machine learning architecture design platform); 
receiving an update to the deployment configuration; and in response to receiving the update, modifying the architecture instructions to reflect the update to the deployment configuration ([0024]; [0026]; [0032]; [0034]; teaches dynamically generating a deployment configuration in view of a machine learning architecture design platform; [0067]).

Regarding claims 2, 9, and 16, Bai further teaches and discloses sending the modified architecture instructions to a client device of a user of the deployment configuration ([0024]; [0026]; [0027]; teaches sending architecture design information).

claims 3, 10, and 17, Bai further teaches and discloses storing the modified architecture instructions in association with the deployment configuration ([0023]; [0026]; [0029]; teaches storing the architecture design information).

Regarding claims 4, 11, and 18, Bai further teaches and discloses wherein the machine learning model is trained on a plurality of past deployment configurations associated with information from a plurality of existing architecture diagrams ([0023]; [0024]; [0026]; [0032]; teaches training a machine learning platform to generate a recommended microservice architecture).

Regarding claims 5, 12, and 19, Bai further teaches and discloses wherein the update to the deployment configuration comprises at least one of an addition of a new microservice, an addition of a new programming language to the deployment configuration, a change in a size of a memory storage device, or a change to a number of input/output ports in one or more components ([0024]; [0026]; [0032]; [0034]; [0067]; teaches updating deployment configuration including new microservices).

Regarding claims 6, 13, and 20, Bai further teaches and discloses wherein modifying the architecture instructions to reflect the update to the deployment configuration comprises adding one or more additional design parameters to the architecture instructions ([0024]; [0026]; [0032]; [0034]; [0067]; teaches updating deployment configuration including new microservices).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BAI (U.S. Patent Application Publication # 2019/0356555 A1) in view of Rajagopalan et al. (hereinafter Rajagopalan) (U.S. Patent # 10,261,891 B2).
claims 7 and 14, Bai discloses the claimed invention, but may not expressly disclose testing the deployment configuration to determine whether the update to the deployment configuration negatively affects a performance associated with one or more of the plurality of microservices; determining that the update does negatively affect the performance associated with one or more of the plurality of microservices; and outputting an alert that the update negatively affects the performance associated with one or more of the plurality of microservices, wherein the alert comprises one or more suggested remedies to correct the performance associated with one or more of the plurality of microservices.
Nonetheless, in the same field of endeavor, Rajagopalan teaches and suggests testing the deployment configuration to determine whether the update to the deployment configuration negatively affects a performance associated with one or more of the plurality of microservices; determining that the update does negatively affect the performance associated with one or more of the plurality of microservices (column 3, lines 43-65; column 5, lines 5-21; teaches testing the deployment for failure); and outputting an alert that the update negatively affects the performance associated with one or more of the plurality of microservices, wherein the alert comprises one or more suggested remedies to correct the performance associated with one or more of the plurality of microservices (column 17, lines 39-62; teaches notification of a test of deployment).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate testing deployments for failure and sending notification of the test as taught by Rajagopalan .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 14, 2022